Case 5:19-cv-00632-PRW Document1 Filed 07/12/19 Page1of1
SAMPLE #2

FILED

JUL 12 2019

CARMELITA REEDER SHINN, CLERK
S, DIST. COURT, WESTERN DIST. OKLA.
US. DIST. COURAT DEPUTY

cIy'19 6327

CASE NO.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA .

Talo “Tania Ds

Defendant(s)

fp Ant COMPLAINT

—Emplo: e-fuled to notety me h
(laseyficatn 00, er a which wovid have me dayyp

ay ay,
-Emplogor has postarleck Agent acl col
< seq thar on Fy bung Lous
a.peamebictty! dnd ee of As i er o We

In ieee Ht of Wie cord § on ed hook Hs Be

Nee ee ee ee ee ee ee ee ee

   

> Th Your eo address and phone number must appear at the end of each pleading.
2 0 “Toneshe D. / # |
27 of He OT bey ey
6 ba ‘BE 73/7 Oo
Us DI S 58h

 
